Per Curiam.

Case No. 5482 is an interlocutory appeal from an order entered by the court below, dated February 5, 1972, which granted a motion to produce and inspect filed by plaintiffs (hereinafter appellees). Similarly, Case No. 5483 is also an interlocutory appeal from an order entered by the court below, dated also February 5,1972, granting a motion to produce and inspect filed by the plaintiff (hereinafter appel-lee). Each of these motions was bottomed upon HRCP, Rule 34.
We decided, recently, in Tighe v. City and County, 55 Haw. 420, 520 P.2d 1345 (1974), that there is no absolute privilege insulating police records from discovery proceedings under HRCP, Rule 33. We said in Tighe, at page 425:
“Since there is no valid common law rule ordinarily, insulating through privilege the records of the police de*228partment from discovery in a civil case, and since the cited charter provision is not controlling here, we hold that appellant has cited no valid reason for its failure to answer the interrogatories filed by appellees, and we therefore affirm the earlier lower court ruling that it do so.”
Charles F. Marsland, Jr., Edmund L. Lee, Jr., Deputies Corporation Counsel, City and County of Honolulu, on the brief for defendants-appellants.
Dennis A. Daugherty (Stuart M. Cowan and Emmet T. White, Jr., on the brief, Cowan and Frey of counspl) for plaintiffs-appellees. I
We hold that the disposition of these two cases is governed by Tighe.
Affirmed.